PER CURIAM.
Claimant sustained a back injury on November 20, 1976, when he slipped and fell while getting off a crawler tractor. The determination order closed the claim awarding time loss to the date of closure. The referee and the Workers’ Compensation Board awarded permanent total disability. We reverse, reinstating the determination order. The weight of the evidence in this case indicates that claimant was permanently and totally disabled prior to the November 20, 1976 injury. See Hoag v. Duraflake, 37 Or App 103, 585 P2d 1149 (1978).
Reversed and remanded.